Exhibit 10.1

SUBSCRIPTION AND INVESTMENT AGREEMENT

This Subscription and Investment Agreement (this “Agreement”) is dated as of
December 18, 2014, between Conkwest, Inc., a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings set forth in this Section 1.1:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of California are authorized or required by law or
other governmental action to close.

“Closing” means each of the Initial Closing and each Additional Closing of the
purchase and sale of the Securities pursuant to Section 2.1.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the Class A common stock of the Company, par value $0.0001
per share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any indebtedness, preferred stock,
right, option, warrant or other instrument that is at any time convertible into
or exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.



--------------------------------------------------------------------------------

“Company Counsel” means Greenberg Traurig, LLP with offices located at the
MetLife Building, 200 Park Avenue, New York, New York 10166.

“Disclosure Schedules” shall have the meaning ascribed to such term in
Section 3.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“JV Documents” means the definitive agreements documenting the joint development
and license arrangement between the Company and Sorrento Therapeutics, Inc.

“Licenses” shall mean the licenses and/or sublicenses, as the case may be,
identified in the attached Schedule 3.1(p).

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

“Patents” shall mean the letters patent and pending patent applications
identified more fully in the attached Schedule 3.1(p), and shall also include
the following:

1. Any divisional, continuation, reissue, or substitute patent or patent
application and extensions of such patent or patent application, that shall be
based on any of the above-described patents or patent applications;

2. Any patents that issue from any of the above-described patent applications;
and

3. Patents and patent applications corresponding to each of the above-described
patents or patent applications that are issued, filed, or to be filed in any and
all countries; any patents (including but not limited to patents of importation
or addition, utility models, and inventor certificates) that shall subsequently
issue thereof; and any renewals, divisions, reissues, continuations, or
extensions thereof.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

2



--------------------------------------------------------------------------------

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

“Qualified IPO” means a firm commitment underwritten initial public offering of
Common Stock pursuant to an effective registration statement on file with the
Commission.

“Registration Rights Agreement” means the Registration Rights Agreement, to be
entered into among the Company and the Purchasers in connection with the Second
Additional Closing, in the form of Exhibit A attached hereto.

“Registration Statement” means a registration statement covering the issuance or
resale of the Common Stock by each Purchaser.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“Securities” means the shares of Common Stock to be purchased by the Purchasers
pursuant to this Agreement.

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the shares of Common Stock purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.

“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.

“Trademarks” shall mean the registrations or pending applications for the
trademarks or service marks identified in the attached Schedule 3.1(p).

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

3



--------------------------------------------------------------------------------

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTCQX, OTCQB, or the OTC
Bulletin Board (or any successors to any of the foregoing).

“Transaction Documents” means this Agreement, the Registration Rights Agreement,
all exhibits and schedules thereto and hereto and any other documents or
agreements executed in connection with the transactions contemplated hereunder
or thereunder.

“Transfer Agent” means the current transfer agent of the Company, and any
successor transfer agent of the Company. In the absence of another Transfer
Agent, the Transfer Agent shall be the Company.

ARTICLE II.

PURCHASE AND SALE

2.1 Closing. On each Closing Date (as defined below), upon the terms and subject
to the conditions set forth herein, and in the case of the Initial Closing
substantially concurrent with the execution and delivery of this Agreement by
the parties hereto, the Company agrees to sell, and each Purchaser agrees,
severally and not jointly, to purchase shares of Common Stock for the aggregate
Subscription Amount specified below the Purchaser’s name on the signature pages
of this Agreement and next to the heading “Subscription Amount” for such Closing
Date. Each Purchaser shall deliver to the Company, via wire transfer,
immediately available funds equal to such Purchaser’s Subscription Amount for
such Closing Date as set forth on the signature page hereto executed by such
Purchaser, and the Company shall deliver to each Purchaser its respective shares
of Common Stock as determined pursuant to Section 2.2(a) or 2.2(c), as
applicable, and the Company and each Purchaser shall deliver the other items set
forth in Section 2.2 deliverable at such Closing. Upon satisfaction of the
covenants and conditions set forth in Section 2.3, each Closing shall occur at
the offices of Company Counsel or such other location as the parties shall
mutually agree.

(a) Initial Closing. The date and time of the Initial Closing (the “Initial
Closing Date”) shall be 10:00 a.m. (California time), on the first (1st) Trading
Day (and including the date hereof if a Trading Day) on which the applicable
conditions to the Initial Closing set forth in Section 2.3 below are satisfied
or waived.

(b) Additional Closing. Subject to the satisfaction (or, where legally
permissible, the waiver) of the applicable conditions set forth in Section 2.3
below, solely with respect to each Purchaser that elects on the signature page
of such Purchaser hereto to participate in one or more additional closings
(each, an “Additional Closing”, and any such Purchasers, each an “Additional
Purchaser”), each Additional Purchaser shall purchase such aggregate number of
additional shares of Common Stock as set forth on the signature page executed by
such Additional Purchaser with

 

4



--------------------------------------------------------------------------------

respect to the following Additional Closings (each, an “Additional Closing
Date”, and together with the Initial Closing Date, each a “Closing Date”), as
applicable: (A) the date of execution of the JV Documents (the “First Additional
Closing Date”) and/or (B) the date designated by the Company in a written notice
to each such Purchaser delivered no less than three (3) Business Days prior to
the consummation of a Qualified IPO (the “Second Additional Closing Date”).

2.2 Deliveries.

(a) On or prior to the Initial Closing Date, the Company shall deliver or cause
to be delivered to each Purchaser the following:

(i) this Agreement duly executed by the Company;

(ii) a Common Stock certificate registered in the name of such Purchaser for a
number of shares of Common Stock equal to such Purchaser’s Subscription Amount
divided by $3.25; and

(iii) the Registration Rights Agreement duly executed by the Company.

(b) On or prior to the Initial Closing Date, each Purchaser shall deliver or
cause to be delivered to the Company the following:

(i) this Agreement duly executed by such Purchaser;

(ii) such Purchaser’s Subscription Amount for the Common Stock by wire transfer
to the account specified in writing by the Company; and

(iii) the Registration Rights Agreement duly executed by such Purchaser.

(c) On or prior to the First Additional Closing Date, the Company shall deliver
or cause to be delivered to each participating Additional Purchaser a Common
Stock certificate registered in the name of such Additional Purchaser for a
number of shares of Common Stock equal to such Additional Purchaser’s
Subscription Amount divided by $3.25.

(d) On or prior to the First Additional Closing Date, each participating
Additional Purchaser shall deliver or cause to be delivered to the Company such
Additional Purchaser’s Subscription Amount for the Common Stock by wire transfer
to the account specified in writing by the Company.

(e) On or prior to the Second Additional Closing Date, the Company shall deliver
or cause to be delivered to each participating Additional Purchaser a Common
Stock certificate registered in the name of such Additional Purchaser for a
number of shares of Common Stock equal to such Additional Purchaser’s
Subscription Amount divided by the public offering price per share of Common
Stock in the Qualified IPO.

 

5



--------------------------------------------------------------------------------

(f) On or prior to the Second Additional Closing Date, each participating
Additional Purchaser shall deliver or cause to be delivered to the Company such
Additional Purchaser’s Subscription Amount for the Common Stock by wire transfer
to the account specified in writing by the Company.

2.3 Closing Conditions.

(a) The obligations of the Company hereunder in connection with each Closing are
subject to the following conditions being met:

(i) the accuracy in all material respects on the applicable Closing Date of the
representations and warranties of the applicable Purchasers contained herein
(unless as of a specific date therein in which case they shall be accurate in
all material respects as of such date);

(ii) all obligations, covenants and agreements of the Purchasers required to be
performed at or prior to the applicable Closing Date shall have been performed;
and

(iii) the delivery by each applicable Purchaser of the items set forth in
Section 2.2(b) or 2.2 (d) of this Agreement, as applicable.

(b) The respective obligations of each Purchaser hereunder in connection with
each Closing in which such Purchaser is participating hereunder are subject to
the following conditions being met:

(i) the accuracy in all material respects when made and on the applicable
Closing Date of the representations and warranties of the Company contained
herein (unless as of a specific date therein in which case they shall be
accurate in all material respects as of such date);

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the applicable Closing Date shall have been performed;

(iii) the delivery by the Company of the items set forth in Section 2.2(a) and
2.2 (c) of this Agreement, as applicable;

(iv) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;

(v) the delivery to the Purchasers of an officers’ certificate of the Company’s
Chief Executive Officer and Chief Financial Officer, confirming that the
conditions specified in Sections 2.3(b)(i) and (ii) above have been fulfilled;

(vi) the delivery to the Purchasers of a certificate from the Company’s
Secretary, attaching thereto (i) the Company’s Certificate of Incorporation as
in effect at the time

 

6



--------------------------------------------------------------------------------

of the Closing, (ii) the Company’s Bylaws as in effect at the time of the
Closing, (iii) resolutions approved by the Board authorizing the transactions
contemplated hereby, and (iv) good standing certificates (including tax good
standing) with respect to the Company from the applicable authority(ies) in
Delaware and any other jurisdiction in which the Company is qualified to do
business, dated no more than three business days prior to the Closing Date;

(vii) the sale and issuance of the Securities is legally permitted by all laws
and regulations to which the Purchasers and the Company are subject on the
applicable Closing Date;

(viii) any and all consents, permits and waivers necessary or appropriate for
consummation of the transactions contemplated by this Agreement and the Related
Agreements except for such as may be properly obtained subsequent to the
applicable Closing, shall have been obtained by the Company; and

(ix) all corporate and other proceedings in connection with the transactions
contemplated at the applicable Closing and all documents incident thereto shall
be reasonably satisfactory in form and substance to the Purchasers, and the
Purchasers (or their counsel) shall have received all such counterpart original
and certified or other copies of such documents as reasonably requested.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except as set forth in the
schedules delivered to the Purchasers of the date hereof (the “Disclosure
Schedules”), which Disclosure Schedules shall be deemed a part hereof and shall
qualify any representation made herein to the extent of the disclosure contained
in the corresponding section of the Disclosure Schedules, the Company hereby
makes the following representations and warranties to each Purchaser as of the
date hereof, and as of each Closing Date with respect to such Purchasers
participating in such Closing:

(a) Subsidiaries. All of the direct and indirect subsidiaries of the Company are
set forth on Schedule 3.1(a). The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities. If the
Company has no subsidiaries, all other references to the Subsidiaries or any of
them in the Transaction Documents shall be disregarded.

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.

 

7



--------------------------------------------------------------------------------

Neither the Company nor any Subsidiary is in violation nor default of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and the
Subsidiaries is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and each of the other Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of this Agreement and each of the other Transaction Documents by the Company and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and legally binding
obligation of the Company enforceable against the Company in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies, and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

(d) No Conflicts. The execution, delivery and performance by the Company of this
Agreement and the other Transaction Documents to which it is a party, the
issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby and thereby do not and will not, subject in
each case to the Required Approvals: (i) conflict with or violate any provision
of the Company’s or any Subsidiary’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, (ii) conflict with, or
constitute a default (or an event that with or without notice, lapse of time or
both would become a default) under, result in the creation of any Lien upon any
of the properties or assets of the Company or any Subsidiary, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing a Company or Subsidiary debt or otherwise) or
other understanding to which the Company or any

 

8



--------------------------------------------------------------------------------

Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) following the Second Additional Closing Date, the filing with the
Commission of a Registration Statement pursuant to the Registration Rights
Agreement and in accordance with the terms thereof, (ii) the notice and/or
application(s) to each applicable Trading Market for the issuance and sale of
the Securities, and (iii) the filing of a Form D with the Commission and such
filings as are required to be made under applicable state securities laws.

(f) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents.

(g) Registration Rights. Except as provided in the Registration Rights Agreement
or as set forth on Schedule 3.1(g), no Person has any right to cause the Company
to effect the registration under the Securities Act of any securities of the
Company or any Subsidiaries.

(h) Capitalization. The capitalization of the Company is as set forth on
Schedule 3.1(h), which Schedule 3.1(h) shall also include the number of shares
of Common Stock owned beneficially, and of record, by Affiliates of the Company
as of the date hereof. Except as set forth on Schedule 3.1(h), no Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by the Transaction
Documents. Except as set forth on Schedule 3.1(h), except as a result of the
purchase and sale of the Securities, there are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. Except as
set forth on Schedule 3.1(h), the issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchasers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under any of such securities. All of the outstanding shares of capital
stock of the Company are duly authorized, validly issued, fully paid and
nonassessable, have been issued in compliance with all federal and state
securities

 

9



--------------------------------------------------------------------------------

laws, and none of such outstanding shares was issued in violation of any
preemptive rights or similar rights to subscribe for or purchase securities.
Other than the Required Approvals, no further approval or authorization of any
stockholder, the Board of Directors or others is required for the issuance and
sale of the Securities. Except as set forth on Schedule 3.1(h), there are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.

(i) Financial Statements. The audited financial statements of the Company for
the years ended December 31, 2012 and 2013 and the unaudited financial
statements for the nine-month period ended September 30, 2014 are attached
hereto as Schedule 3.1(i). Such financial statements have been prepared in
accordance with United States generally accepted accounting principles (“GAAP”)
applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the notes thereto and except
that the quarterly financial statements may not contain all footnotes required
by GAAP, and fairly present in all material respects the financial position of
the Company and its consolidated Subsidiaries as of and for the dates thereof
and the results of operations and cash flows for the periods then ended, subject
to normal, immaterial, year-end audit adjustments.

(j) Material Changes; Undisclosed Events, Liabilities or Developments. Except as
set forth on Schedule 3.1(j), since the date of the latest financial statements
attached as Schedule 3.1(i): (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP, (iii) the Company has not altered its method of
accounting or the manner in which it keeps its accounting books and records,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock option plans, consulting
agreements or employment agreements approved by the Board of Directors.

(k) Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect.

(l) Labor Relations. No labor dispute exists or, to the knowledge of the
Company, is imminent with respect to any of the employees of the Company or any
of its Subsidiaries, which could reasonably be expected to result in a Material
Adverse Effect. None of the Company’s or its

 

10



--------------------------------------------------------------------------------

Subsidiaries’ employees is a member of a union that relates to such employee’s
relationship with the Company or such Subsidiary, and neither the Company nor
any of its Subsidiaries is a party to a collective bargaining agreement, and the
Company and its Subsidiaries believe that their relationships with their
employees are good.

(m) Compliance. Neither the Company nor any Subsidiary: (i), is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any of its Subsidiaries under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any court, arbitrator or other
governmental authority, or (iii) is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.

(n) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, except where the failure to possess such permits could
not reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.

(o) Title to Assets. The Company and the Subsidiaries have good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens. Any
real property and facilities held under lease by the Company and the
Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance in all material
respects.

(p) Intellectual Property. The Company owns or possesses sufficient legal rights
to all patents, trademarks, service marks, trade names, copyrights, trade
secrets, licenses, information, and other proprietary rights and processes
necessary for its business as now conducted and as presently proposed to be
conducted, without any infringement of the rights of others (or with respect to
patents, any known infringement of the rights of others). There are no
outstanding options, licenses, or agreements of any kind relating to the
foregoing proprietary rights other than options for use of proprietary rights
for academic research only with no commercial use, and license agreements with
Inex Bio and Intrexon, Inc., nor is the Company bound by or a party to any
options, licenses, or agreements of any kind with respect to the patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information, and other proprietary rights and processes of any other person or
entity other than such licenses or agreements arising from the purchase of “off
the shelf” or standard products, and other than the license agreement with Fox

 

11



--------------------------------------------------------------------------------

Chase Cancer Research Center related to patented and proprietary property. The
Company has not received any communications alleging that the Company has
violated or, by conducting its business as presently proposed to be conducted,
would violate any of the patents, trademarks, service marks, trade names,
copyrights, trade secrets, or other proprietary rights of any other person or
entity, nor is the Company aware of any basis therefor. The Company is not aware
that any of its employees is obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree, or order of any court or administrative agency, that would
interfere with their duties to the Company or that would conflict with the
Company’s business as proposed to be conducted. Each former and current
employee, officer, and consultant of the Company has executed a proprietary
information and inventions agreement on the Company’s standard form thereof
(collectively, the “PIIA”). No former or current employee, officer or consultant
of the Company has excluded works or inventions made prior to his or her
employment with the Company from his or her assignment of inventions related to
the business of the Company pursuant to such employee, officer, or consultant’s
proprietary information and inventions agreement. The Company does not believe
it is or will be necessary to utilize any inventions, trade secrets, or
proprietary information of any of its employees made prior to their employment
by the Company, except for inventions, trade secrets, or proprietary information
that have been assigned to the Company. Neither the Company, the Company’s
products, nor any software or technology developed by or for the Company is
subject to any obligation or condition that would require that any of the
Company’s products or any other software or other technology developed by or for
the Company (i) be disclosed, distributed, or made available in source code
form; (ii) be licensed with the permission to create derivative works; or
(iii) be redistributable at no charge.

(q) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage for a privately owned company in the businesses in
which the Company and Subsidiaries are engaged.

(r) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company or any Subsidiary to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents. The
Purchasers shall have no obligation with respect to any fees or with respect to
any claims made by or on behalf of other Persons for fees of a type contemplated
in this Section that may be due in connection with the transactions contemplated
by the Transaction Documents.

(s) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby.

(t) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an

 

12



--------------------------------------------------------------------------------

“investment company” within the meaning of the Investment Company Act of 1940,
as amended. The Company shall conduct its business in a manner so that it will
not become an “investment company” subject to registration under the Investment
Company Act of 1940, as amended.

(u) Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities.

(v) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of the Securities Act which would require the registration of any
such securities under the Securities Act.

(w) Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply.

(x) No General Solicitation. Neither the Company nor any person acting on behalf
of the Company has offered or sold any of the Securities by any form of general
solicitation or general advertising. The Company has offered the Securities for
sale only to the Purchasers and certain other “accredited investors” within the
meaning of Rule 501 under the Securities Act.

(y) Foreign Corrupt Practices. Neither the Company nor any Subsidiary, nor to
the knowledge of the Company or any Subsidiary, any agent or other person acting
on behalf of the Company or any Subsidiary, has: (i) directly or indirectly,
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law, or (iv) violated in any material respect
any provision of FCPA.

 

13



--------------------------------------------------------------------------------

(z) Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company’s knowledge, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department.

(aa) Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.

(bb) Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Purchaser or any
of their respective representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Purchasers’ purchase of the Securities. The Company further represents to each
Purchaser that the Company’s decision to enter into this Agreement and the other
Transaction Documents has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

(cc) Related Party Transactions. Except as set forth on Schedule 3.1(cc), no
employee, officer, or director of the Company (a “Related Party”) or member of
such Related Party’s immediate family, or any corporation, partnership or other
entity in which such Related Party is an officer, director or partner, or in
which such Related Party has significant ownership interests or otherwise
controls, is indebted to the Company, nor is the Company indebted (or committed
to make loans or extend or guarantee credit) to any of them. None of such
persons has any direct or indirect ownership interest in any firm or corporation
with which the Company is affiliated or with which the Company has a business
relationship, or any firm or corporation that competes with the Company, except
that employees, officers, or directors of the Company and members of such
Related Party’s immediate families may own stock in but not exceeding 2% of the
outstanding capital stock of) publicly traded companies that may compete with
the Company. No Related Party or member of their immediate family is directly or
indirectly interested in any material contract with the Company.

(dd) Regulatory. The Company has such permits, licenses, certificates,
approvals,

 

14



--------------------------------------------------------------------------------

clearances, authorizations or amendments thereto (the “Regulatory Permits”)
issued by the appropriate federal, state, local or foreign regulatory agencies
or bodies necessary to conduct the business of the Company; including, without
limitation, any Investigational New Drug Application as required by the U.S.
Food and Drug Administration or other authorizations issued by federal, state,
local or foreign agencies or bodies engaged in the regulation of pharmaceuticals
such as those being developed by the Company, except for any of the foregoing
that would not, individually or in the aggregate, have a Material Adverse
Effect. The Company is in compliance in all material respects with the
requirements of the Regulatory Permits, and all of the Regulatory Permits are
valid and in full force and effect, in each case in all material respects; the
Company has not received any notice of proceedings relating to the revocation,
termination, modification or impairment of rights of any of the Regulatory
Permits that, individually or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would not have a Material Adverse Effect.

(ee) No Disqualification Events. No “Bad Actor” disqualifying event described in
Rule 506(d)(1)(i) to (viii) of the Securities Act (a “Disqualification Event”)
is applicable to the Company, except for a Disqualification Event as to which
Rule 506(d)(2)(ii–iv) or (d)(3) is applicable.

(ff) Disclosure. All disclosure furnished by or on behalf of the Company to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby, including the Disclosure Schedules, is true and correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading. The
Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2.

3.2 Representations and Warranties of the Purchasers. Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants as of the date
hereof, and as of each Closing Date in which such Purchaser is participating
hereunder, to the Company as follows (unless as of a specific date therein):

(a) Organization; Authority. Such Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by this Agreement
and each of the other applicable Transaction Documents and otherwise to carry
out its obligations hereunder and thereunder. The execution and delivery of this
Agreement and the Transaction Documents and performance by such Purchaser of the
transactions contemplated by the Transaction Documents have been duly authorized
by all necessary corporate, partnership, limited liability company or similar
action, as applicable, on the part of such Purchaser. This Agreement and each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof and thereof, will constitute the valid and legally binding obligation of
such Purchaser,

 

15



--------------------------------------------------------------------------------

enforceable against it in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies, and (iii) insofar as indemnification and contribution provisions may
be limited by applicable law.

(b) Own Account. Such Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities law and is acquiring the Securities as principal for
its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understanding with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Purchaser’s right to sell the
Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws).

(c) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and as of the date hereof it is, an “accredited investor” as defined in
Rule 501 under the Securities Act.

(d) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

(e) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

(f) Reliance on Exemptions. Such Purchaser understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.

(g) Information. Such Purchaser and its advisors, if any, have been furnished
with copies of due diligence materials relating to the business, finances and
operations of the Company

 

16



--------------------------------------------------------------------------------

and materials relating to the offer and sale of the Securities, which have been
requested by such Purchaser. Such Purchaser and its advisors, if any, have been
afforded the opportunity to ask questions of the Company regarding the terms and
conditions of the transaction contemplated by this Agreement.

(h) No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

(i) Transfer or Resale. Such Purchaser understands that, except as provided in
the Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the Securities Act or any state securities laws, and may
not be offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Purchaser shall have delivered to the Company
(if reasonably requested by the Company) an opinion of counsel to such
Purchaser, in a form reasonably acceptable to the Company, to the effect that
such Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such
Purchaser provides the Company with reasonable assurance (as evidenced by a
certificate of such Purchaser, if requested by the Company) that such Securities
can be sold, assigned or transferred pursuant to Rule 144; (ii) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144, and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the Securities Act) may require compliance with some other exemption under the
1933 Act or the rules and regulations of the Commission promulgated thereunder;
and (iii) neither the Company nor any other Person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder except
pursuant to the Registration Rights Agreement.

(j) No Conflicts. The execution, delivery and performance by such Purchaser of
this Agreement and each of the applicable Transaction Documents to which such
Purchaser is a party and the consummation by such Purchaser of the transactions
contemplated hereby and thereby will not (i) result in a violation of the
organizational documents of such Purchaser, (ii) conflict with, or constitute a
default (or an event that with or without notice, lapse of time or both would
become a default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, indenture or instrument to which such Purchaser is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such
Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to result in a material adverse effect on
the ability of such Purchaser to perform its obligations hereunder.

 

17



--------------------------------------------------------------------------------

(k) No Consents Required. No application, notice, order, registration,
qualification, waiver, consent, approval or other action is required to be
filed, given, obtained or taken by such Purchaser by virtue of the execution,
delivery and performance of this Agreement and each of the Transaction Documents
to which such Purchaser is a party or the consummation of the transactions
contemplated hereby and thereby, which has not already been obtained.

(l) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any of its Subsidiaries or any Purchaser for any
placement agent’s fees, financial advisory fees, broker’s commissions or other
similar compensation pursuant to any agreement, arrangement or understanding
entered into by or on behalf of such Purchaser.

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of a Purchaser or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights and
obligations of a Purchaser under this Agreement.

(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Securities in the following form:

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY

 

18



--------------------------------------------------------------------------------

MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED
BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED
INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE SECURITIES ACT OR OTHER LOAN
SECURED BY SUCH SECURITIES.

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, such Purchaser may
transfer pledged or secured Securities to the pledgees or secured parties. Such
a pledge would not be subject to approval of the Company and no legal opinion of
legal counsel of the pledgee, secured party or pledgor shall be required in
connection with any such pledge; provided, however, that any transfer of title
to the pledgee shall require an opinion of the pledgor’s or pledgee’s counsel
that such transfer is permissible under applicable securities laws. Further, no
notice shall be required of such pledge. At the appropriate Purchaser’s expense,
the Company will execute and deliver such reasonable documentation as a pledgee
or secured party of Securities may reasonably request in connection with a
pledge or transfer of the Securities.

(c) Each Purchaser, severally and not jointly with the other Purchasers, agrees
with the Company that such Purchaser will sell any Securities pursuant to either
the registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, and that if
Securities are sold pursuant to a Registration Statement, they will be sold in
compliance with the plan of distribution set forth therein, and acknowledges
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.1 is predicated upon the Company’s
reliance upon this understanding.

4.2 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities.

4.3 Publicity. The Company and each Purchaser shall consult with each other in
issuing any press releases with respect to the transactions contemplated hereby,
and neither the Company nor any Purchaser shall issue any such press release nor
otherwise make any such public statement without the prior consent of the
Company, with respect to any press release of any Purchaser, or without the
prior consent of each Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication.

4.4 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under

 

19



--------------------------------------------------------------------------------

any control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or similar anti-takeover plan or
arrangement in effect or hereafter adopted by the Company, or that any Purchaser
could be deemed to trigger the provisions of any such plan or arrangement, by
virtue of receiving Securities under the Transaction Documents or under any
other agreement between the Company and the Purchasers.

4.5 Non-Public Information. The Company covenants and agrees that from and after
the time that the Company becomes subject to the reporting requirements of
Section 13 or 15(d) under the Exchange Act, neither it, nor any other Person
acting on its behalf, will provide any Purchaser or its agents or counsel with
any information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have entered into a
written agreement with the Company regarding the confidentiality and use of such
information. The Company understands and confirms that each Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.

4.6 Indemnification.

(a) Subject to the provisions of this Section 4.6(a), the Company will indemnify
and hold each Purchaser and its directors, officers, shareholders, members,
partners, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who controls such Purchaser (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, shareholders, agents, members, partners or
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title) of
such controlling persons (each, a “Purchaser Party”) harmless from any and all
actual losses, liabilities, obligations, claims, contingencies, damages, costs
and expenses (other than consequential damages), including all judgments,
amounts paid in settlements, court costs and reasonable and documented
attorneys’ fees and costs of investigation that any such Purchaser Party may
suffer or incur as a result of or relating to any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents (unless such action is based
upon a breach of such Purchaser Party’s representations, warranties or covenants
under the Transaction Documents or any violations by such Purchaser Party of
state or federal securities laws or any conduct by such Purchaser Party which
constitutes fraud, gross negligence, willful misconduct or malfeasance). If any
action shall be brought against any Purchaser Party in respect of which
indemnity may be sought pursuant to this Agreement, such Purchaser Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party. Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel, or (iii) in such action there is, in the reasonable opinion of counsel,
a material conflict on any material issue between the position of the Company
and the position of such Purchaser Party,

 

20



--------------------------------------------------------------------------------

in which case the Company shall be responsible for the reasonable and documented
fees and expenses of no more than one such separate counsel. The Company will
not be liable to any Purchaser Party under this Agreement for any settlement by
a Purchaser Party effected without the Company’s prior written consent. The
indemnity agreements contained herein shall be in addition to any cause of
action or similar right of any Purchaser Party against the Company or others and
any liabilities the Company may be subject to pursuant to law.

(b) Subject to the provisions of this Section 4.6(b), each Purchaser, jointly
and severally, will indemnify and hold the Company and its directors, officers,
shareholders, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, shareholders, agents, members, partners or
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title) of
such controlling persons (each, a “Company Party”) harmless from any and all
actual losses, liabilities, obligations, claims, contingencies, damages, costs
and expenses (other than consequential damages), including all judgments,
amounts paid in settlements, court costs and reasonable and documented
attorneys’ fees and costs of investigation that any such Company Party may
suffer or incur as a result of or relating to any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents (unless such action is based
upon a breach of the Company’s representations, warranties or covenants under
the Transaction Documents or any violations by a Company Party of state or
federal securities laws or any conduct by such Company Party which constitutes
fraud, gross negligence, willful misconduct or malfeasance). If any action shall
be brought against any Company Party in respect of which indemnity may be sought
pursuant to this Agreement, such Company Party shall promptly notify each
Purchaser in writing, and the Purchasers shall have the right to assume the
defense thereof with counsel of their own choosing reasonably acceptable to the
Company Party. Any Company Party shall have the right to employ separate counsel
in any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Company Party except to
the extent that (i) the employment thereof has been specifically authorized by
the Purchasers in writing, (ii) the Purchasers have failed after a reasonable
period of time to assume such defense and to employ counsel, or (iii) in such
action there is, in the reasonable opinion of counsel, a material conflict on
any material issue between the position of the Purchasers and the position of
such Company Party, in which case the Purchasers shall be responsible for the
reasonable and documented fees and expenses of no more than one such separate
counsel. The Purchasers will not be liable to any Company Party under this
Agreement for any settlement by a Company Party effected without the Purchasers’
prior written consent. The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Company Party against
the Purchasers or others and any liabilities the Purchasers may be subject to
pursuant to law.

4.7 Listing of Securities. In connection with the consummation of an initial
public offering of the Company, the Company shall (i) take all steps necessary
to cause such Securities to be approved for listing or quotation on such Trading
Market and (ii) provide to the Purchasers evidence of such listing or quotation.

 

21



--------------------------------------------------------------------------------

4.8 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Purchasers at
the Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser.

ARTICLE V.

MISCELLANEOUS

5.1 Termination. This Agreement may be terminated by any party hereto, as to
such party’s obligations hereunder only and without any effect whatsoever on the
obligations between the Company and the other Purchasers, by written notice to
the other parties, if the Initial Closing has not been consummated on or before
[December 31], 2014; provided, however, that such termination will not affect
the right of any party to sue for any breach by any other party (or parties).

5.2 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees (including, without limitation, any fees required for same-day
processing of any instruction letter delivered by the Company), stamp taxes and
other taxes and duties levied in connection with the sale and delivery of any
Securities to the Purchasers.

5.3 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto at or prior to 5:30 p.m.
(California time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (California time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service, or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

 

22



--------------------------------------------------------------------------------

5.5 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchasers holding at least [50.1]% in
interest of the Securities then outstanding or, in the case of a waiver, by the
party against whom enforcement of any such waived provision is sought. No waiver
of any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger).

5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.6 and this Section 5.8.

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of San Diego, State of California. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of San Diego, State of California for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action, suit or

 

23



--------------------------------------------------------------------------------

proceeding to enforce any provisions of the Transaction Documents, then, in
addition to the obligations of the Company and the Purchasers under Section 4.6,
the prevailing party in such action, suit or proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such action or
proceeding.

5.10 Survival. The representations and warranties contained herein shall survive
the Initial Closing and all Additional Closings and the delivery of the
Securities.

5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

5.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

5.14 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.

 

24



--------------------------------------------------------------------------------

5.15 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

5.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then, to the extent of any such restoration,
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

5.17 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

5.18 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

5.19 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

 

25



--------------------------------------------------------------------------------

5.20 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

(Signature Pages Follow)

 

26



--------------------------------------------------------------------------------

SORRENTO COMMENTS 12/9/14

IN WITNESS WHEREOF, the parties hereto have caused this Subscription and
Investment Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

CONKWEST, INC.      

Address for Notice:

2533 South Coast Highway 101, Suite 210

Cardiff by the Sea, CA 92007

By:   

 

      Fax: 858-380-1999   

Name: Barry Simon

Title:   Chief Executive Officer

      With a copy to (which shall not constitute notice):      

Anthony J. Marsico, Esq.

Greenberg Traurig, LLP

The MetLife Building

200 Park Avenue

New York, NY 10166

     

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO CONKWEST SUBSCRIPTION AND INVESTMENT AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Subscription and Investment
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: Sorrento Therapeutics, Inc.

 

Signature of Authorized Signatory of Purchaser:  

 

Name of Authorized Signatory:  

 

Title of Authorized Signatory:  

 

Email Address of Authorized Signatory:  

 

Facsimile Number of Authorized Signatory: 858-210-3759

Jurisdiction of Organization: Delaware

Address for Notice to Purchaser:

6042 Cornerstone Ct. West, Suite B

San Diego, CA 92121

With a copy to (which shall not constitute notice):

Jeffrey T. Hartlin, Esq.

Paul Hastings LLP

1117 S. California Avenue

Palo Alto, CA 94304

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

Subscription Amount of Common Stock at Initial Closing: $1,000,000.00

Subscription Amount of Common Stock at First Additional Closing: $1,000,000.00
(or more, if approved by Sorrento Therapeutics, Inc. and agreed to in writing by
Conkwest, Inc.)

Subscription Amount of Common Stock at Second Additional Closing: $1,000,000.00

EIN Number: 33-0344842

 

[Signature Page to Stock Purchase Agreement]